                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ALABMA


In Re:                                     )
Lashanndylon Stearnes                      )             Bankruptcy Case No.
SSN: xxx-xx-3031                           )
                                           )                  18-00256-13
                      Debtor.              )
                                           )




               APPLICATION FOR COMPENSATION AND EXPENSES
                              COVERSHEET


   1. Name of Applicants                                  S. Drew Barnett of Belt & Bruner, P.C.

   2. Date of Application for Employment was filed:       June 4, 2018

   3. Date of Order Authorizing Employment Entered:       June 5, 2018

   4. Professional Services Provided to:                  Debtor

   5. Period for Which Compensation is Sought:            March 17, 2018
                                                              through
                                                          July 8, 2019

   6. Amount of Fees Sought:                             $6,384.08

   7. Amount of Expenses Sought:                         $1,039.79

   8. This is a Final Application

      Dated t h i s ± day of July 2019.




                                                      S. Drew Barnett
                                                      Belt & Bruner, P.C.
                                                      880 Montclair Road, Suite 300
                                                      Birmingham, AL 35213
                                                      (205) 933-1500
                 IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ALABMA
In Re:                            )
Lashanndylon Stearnes             )        Bankruptcy Case No.
SSN: xxx-xx-3031                  )
                                  )            18-00256-13
                   Debtor.        )
                                  )


    APPLICATION FOR FINAL COMPENSATION AND REIMBURSEMENT OF
             EXPENSES BY SPECIAL COUNSEL FOR DEBTOR

       COMES NOW, S. Drew Barnett of counsel to Belt & Bruner, P.C. ("Applicant"), as Special
Attorney for the Debtor, in the above-style bankruptcy case, and as Applicant and in support of his
Application for Compensation and Reimbursement of Expenses, states the following:

       1. The Debtor filed a Voluntary Petition for Relief with this Court under Chapter 13 of Title
          11 of the United States Code on January 22, 2018.

       2. Bradford Carraway is the duly appointed Trustee of the above-styled case.

       3. This Application is brought pursuant to Title 11 of the United States Code Sections 300,
          331, and 503 and Rules 2016 and 2002 of the Federal Rules of Bankruptcy Procedure.

       4. The Applicant has severed as Special Counsel to the Debtor pursuant to this Court's Order
          entered June 5, 2018 approving the employment of the Applicant

       5. The Applicant seeks allowance of compensation for professional services rendered and
          for reimbursement of actual and necessary costs and expenses incurred by Applicant in
          the court of his employment.

       6. Applicant was employed on a 40% contingency fee basis of the amount collected in the
          Debtor's underlying personal injury litigation.

       7. All services of the Applicant for which compensation is requested were performed and on
          behalf of the Debtor.

       8. The Applicant has not received any payments or promises for payment from any source
          in connection with this case, except as a promise by the Debtor to pay Applicant's
          contingency fee and to reimburse for expenses incurred, subject to this Court's approval
          upon application submitted by Applicant.

       9. The Applicant has not shared or entered into any agreement for sharing compensation
          received by the Applicant for services performed in these proceeding from any person or
          entity.
10. This application is submitted pursuant to the standard set forth in the following cases:
    Grant v. George Schurmann Tire & Battery Co., 908 F.2d 87 4 (11 th Cir. 1990); Norman v.
    Housing Authority of the City of Montgomery, 836 F.2d 1291 (11 th Cir. 1988); Matter of
    U.S. Golf Corp., 639 F.2d 1197 (5 th Cir. 1981); Matter of First Colonial Corp. of America,
    544 F. 2d 1291 (5 th Cir. 1977);Johnson v. Georgia Highway Express, Inc., 488 F. 2d 714
    (5 th Cir. 1974).

11. In determining the allowance of attorney's fees and reimbursement of expenses under the
    Bankruptcy Code and the above cited decisions, the Court must consider the following:

            a.   The nature and extent of the services rendered:
                 Attorney S. Drew Barnett was responsible for the litigation and settlement of the
                 underlying personal injury lawsuit.

            b. Value of Services: The total settlement of the underlying personal injury litigation
               was $17,000.00, based on the efforts of the Applicant.

                 An objective estimate of the value of the services of Applicant is determined by
            the fees other attorneys normally charge for this type of work. Applicant's contingency
            fee rate is neither more nor less than the rate received by attorneys with comparable
            skill and experience in both bankruptcy and non-bankruptcy matters.

            c. ,Tohnson Factors

               A determination of the reasonableness of the rate and hours submitted involves
            consideration of the twelve (12) factors outlined in Johnson v. Georgia Highway
            Express, Inc., supra.

       1.        Time and Labor Required: The Applicant litigated the underlying case for
                 approximately 16 months.

      11.        The Novelty and Difficultv of the Questions Presented by the Case: There were
                 no particular novel issues.

     111.        Skilled Requisite to Perform the Services Properly: The entirety of the work
                 performed for the Debtor in this matter to date as reflected in the Application has
                 been performed by S. Drew Barnett, who has been an attorney for more than 6
                 years.

     1v.         The Preclusion of Other Employment by Acceptance of this Employment: The
                 representation by the Applicant of the Debtor in this matter has not precluded the
                 Applicant from performing other work requirements.

      v.         Customary Fees for Work in the Community: The fees charged for services
                 rendered by the Applicant are customary and usual in the legal community where
                 the Applicant practices and where this case was commenced. The contingency fee
                    rate is customarily charged to other clients for similar legal services during the
                    period of time involved.

             v1.    Contingent Nature of Fees: As in all bankruptcy case, fees for professional persons
                    employed are subject to Court approval and the availability of funds in the
                    Debtor's estate and are in that sense contingent. However, further on this case the
                    Applicant's fees were totally contingent.

            vu.     Time Limitation Imposed by the Client or the Circumstances: There have not been
                    any undue time restraints or limitation imposed by the Client of the circumstances
                    upon the Applicants with respect to work performed by Applicant in this matter.

            v111.   Amount involved and Results Obtained: The result of the efforts of the Applicant
                    are $17,000.00.

             ix.    Experience, Reputation, and Ability of Attorney: Your Applicant has been a
                    practicing attorney in Alabama for more than 6 years, all of which time he has
                    spent prosecuting personal injury matters in both state and federal courts, such as
                    was the subject of this lawsuit.

              x.    The Nature and Length of the Professional Relationship of the Client: The
                    Applicant has not represented the Debtor in matters prior to the initiation of this
                    Chapter 13 case.

             x1.    The Undesirability of this Case: Applicant does not consider this case to be
                    "undesirable" except to the extent that it precludes the Applicant from other
                    employment given the fact that fees are contingent and the further require Court
                    approval.

             xu.    Awards in Similar Cases: Applicant has devoted a significant but reasonable
                    amount of time thus far in the work which he was hire to perform; and therefore,
                    avers the contingency fee rate for Applicant's compensation as well as
                    reimbursement of his actual expenses incurred, is a fair and reasonable award of
                    compensation and expenses, and is in the range of awards in similar proceedings.


       WHEREFORE, PREMISES CONSIDERED, Applicant requests this Court to enter an
Order approving this First Application for compensation and Reimbursement of Expenses by S. Drew
Barnett of Belt & Bruner, P .C., Special Attorney for the Debtor as follows:

       1.   Award Applicant, S. Drew Barnett of Belt & Bruner, P .C. $6,384.08 as compensation for
            professional services rendered in this case for services, which is 40% of the net settlement
            after payment of expenses

       2. Award Applicant S. Drew Barnett of Belt & Bruner, P .C. $1,039.79 reimbursement of out-
          of-pocket expenses
          Applicants request such further, other, and additional relief as the Court deems just and
proper.


                                      VERIFIED STATEMENT

        I have read the above and foregoing Application. As required by Federal Bankruptcy Rule of
Procedure 2014(a), and in accordance with the Federal Bankruptcy Rule or Procedure 9011(6) and
Title 28 United States Code Section 1746, I declare under penalty of perjury that the statement there
made with reference to me and my professional associates are true and correct.



Dated July ---1!!:..._, 2019.



                                                             S. Drew Barnett
                                                             Belt & Bruner, P.C.
                                                             880 Montclair Road, Suite 300
                                                             Birmingham, AL 35213
                                                             (205) 933-1500
